Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-23-2006

USA v. Cartwright
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1605




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Cartwright" (2006). 2006 Decisions. Paper 1733.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1733


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT



                                        No. 04-1605



                            UNITED STATES OF AMERICA

                                             v.

                                JEROME CARTWRIGHT,
                                                       Appellant
                            ________________________________

                     On Appeal From the United States District Court
                         For the Eastern District of Pennsylvania
                                  (D.C. No. 01-cr-00190)
                       District Judge: Honorable Petrese B. Tucker
                     _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 18, 2006

                Before: ROTH, FUENTES and BECKER, Circuit Judges

                                 (Filed: January 23, 2006)


                                         OPINION


BECKER, Circuit Judge.

       Jerome Cartwright appeals from the sentence imposed following his conviction by

a jury on drug and firearms charges. The sentence of 144 months was calculated in part

on the basis of a two level increase in his base offense following a judicial finding that
Cartwright has obstructed justice. Cartwright challenges the sentence under United

States v. Booker, 125 S. Ct. 738 (2005), inasmuch as these findings were not made by a

jury or admitted by the defendant. Having determined that the sentencing issues that

Cartwright raises are best determined by the District Court in the first instance, we will

vacate the sentence and remand for resentencing in accordance with Booker. See United

States v. Davis, 407 F.3d 162 (3d Cir. 2005) (en banc).




                                             2